NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

STEPHEN E. HOPKINS, personal           )
representative of the Estate of William)
P. Hopkins, II,                        )
                                       )
              Appellant,               )
                                       )
v.                                     )            Case No. 2D18-183
                                       )
NEW TAMPA ASSISTED LIVING              )
COMMUNITY, LLC; ANGELS SENIOR )
LIVING AT NEW TAMPA, LLC;              )
ANGELS CARE HEALTH SYSTEMS, )
INC., a/k/a Angels Care Health Systems,)
LLC (as to Connerton Court of New      )
Tampa n/k/a Angels Senior Living at    )
New Tampa, LLC),                       )
                                       )
              Appellees.               )
________________________________ )


Opinion filed November 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Megan L. Gisclar and Joanna Greber
Dettloff of Wilkes & McHugh, PA, Tampa,
for Appellant.

Daniel S. Weinger, Daniel J. Santaniello,
and Dale J. Paleschic of Luks,
Santaniello, Petrillo & Jones, Fort
Lauderdale, for Appellees.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-